263 Ga. 331 (1993)
435 S.E.2d 24
PAINO
v.
THE STATE.
S93C1495.
Supreme Court of Georgia.
Decided September 10, 1993.
Michael J. Paino, pro se.
Johnnie L. Caldwell, Jr., District Attorney, for appellee.
PER CURIAM.
Michael J. Paino has petitioned this court to appoint counsel to represent him in the filing of a petition for certiorari. There is no constitutional right to representation of counsel on certiorari. The constitutional right extends only through the prosecution of a direct appeal. Therefore, Paino's motion is denied.
All the Justices concur.